Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,334,032. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention as the noted patent above. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.
	The claims correspond as follows:

		17/741,066						11,334,032		
Claims 21-27
Claims 1-13
Claims 28-34
Claims 14-20
Claims 35-40
Claims 7-20



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US Patent No. 10,165,694). With regard to Claim 21, Werner discloses an electronic watch (1104) comprising: a housing (1106) having a wall (where 1126 is located), the wall defining: an interior surface (Fig. 11) at least partially defining a chamber (where 1124 is located) within the housing; an exterior surface (Fig. 11) of the housing; a recess (between 1116) along the exterior surface of the housing, the recess configured to accept at least a portion of a band (1114); and a passage (1126) extending from the interior surface of the housing to the recess and configured to draw liquid from the chamber within the housing to the recess along the exterior surface of the housing.
With regard to Claim 22, Werner discloses the housing further comprising an internal member (1124) partially defining and separating a first sub-chamber (Fig. 11) and a second sub-chamber (Fig. 11); a speaker (1240) positioned within the first sub-chamber and comprising a speaker (1240) diaphragm; and a processor (1208) positioned within the second sub-chamber.
With regard to Claim 23, Werner discloses a barometric vent (1124) that allows air pressure equalization between the second sub-chamber and an external environment (Fig. 11), the barometric vent comprising: an opening (inside 1124) defined by the internal member, the opening fluidly coupling the first sub- chamber and the second sub-chamber; and an air-permeable membrane (1040) positioned over the opening and defined by the speaker diaphragm.
With regard to Claim 24, Werner discloses the band, wherein an interstitial space (Fig. 11) is defined between an end of the band and a surface (Fig. 11) of the recess.
With regard to Claim 25, Werner discloses the passage defining a circular opening (Fig. 11) having a diameter; and a distance (Fig. 11) between the end of the band and the surface of the recess is less than an inside diameter of the circular opening.
With regard to Claim 26, Werner discloses the interior surface of the wall defining a first circular opening (Fig. 11) of the passage, the first circular opening having a first diameter; and the exterior surface of the wall further defines a second circular opening (Fig. 11) of the passage, the second circular opening having a second diameter that is less than the first diameter of the first circular opening.
With regard to Claim 27, Werner discloses the wall of the housing defining a surface of the passage; and a hydrophilic surface treatment (Fig. 11) is applied to the surface of the passage.
With regard to Claim 28, Werner discloses an electronic watch (1104) comprising: a housing (1106) comprising a housing (1106) wall defining: an interior surface (Fig. 11) defining at least a portion of an internal volume (Fig. 11) within the electronic watch; and a passage (1126) extending from the interior surface and through a thickness of the housing wall and fluidly coupling the internal volume and an external environment (Fig. 11), and a cover (1114) coupled to the housing, a portion of the cover set apart from a portion of an exterior surface (Fig. 11) of the housing wall to define an interstitial space (Fig. 11) between the cover and the housing wall, the interstitial space configured to draw liquid from the passage to the external environment.
With regard to Claim 29, Werner discloses the electronic watch further comprising a pressure sensing component (1124) and a battery (1224); the internal volume is divided into at least a first volume (Fig. 11) and a second volume (Fig. 11); the pressure sensing component is positioned within the first volume; the battery is positioned within the second volume; and the passage fluidly couples the first volume to the external environment .
With regard to Claim 30, Werner discloses the electronic watch further comprising a wireless charging component (1240); and the cover is a rear cover positioned over the wireless charging component.
With regard to Claim 31, Werner discloses the electronic watch further comprising a display (108) and a front cover (Fig. 1) positioned over the display and coupled to the housing wall; the passage is a first passage (Fig. 3A) and the interstitial space is a first interstitial space; the electronic watch defines a second interstitial space (Fig. 3A) between a portion of the front cover and a second portion of the exterior surface of the housing wall, the second interstitial space fluidly coupled to the external environment; and the housing wall defines a second passage (Fig. 3A) extending through the thickness of the housing wall, the second passage fluidly coupling the internal volume to the second interstitial space.
With regard to Claim 32, Werner discloses the interstitial space extending along a perimeter (Fig. 3A) of the cover.
With regard to Claim 33, Werner discloses the passage extending diagonally (Fig. 3A) through the thickness of the housing wall.
With regard to Claim 34, Werner discloses the passage defining a diameter (Fig. 3A); and a distance (Fig. 3A) of the interstitial space from the cover to the housing wall is less than the diameter of the passage.
With regard to Claim 35, Werner discloses an electronic watch (1104) comprising: a speaker (1240); a pressure sensor; a processor (1208); a battery; and a housing (1106) defining: a first internal cavity (Fig. 11), the first internal cavity housing the speaker and the pressure sensor; a second internal cavity (Fig. 11), the second internal cavity housing the processor and the battery; and a capillary passage (1126) extending through the housing and fluidly coupling the first internal cavity with an external environment (Fig. 11), the capillary passage configured to draw liquid from the first internal cavity to the external environment via capillary action.
With regard to Claim 36, Werner discloses the housing defining a side wall (Fig. 11); and the capillary passage extends through the side wall.
With regard to Claim 37, Werner discloses the capillary passage comprising a porous drain structure (1124).
With regard to Claim 38, Werner discloses the capillary passage being further configured to equalize a pressure of the first internal cavity to a barometric pressure of the external environment.
With regard to Claim 39, Werner discloses an exterior surface of the housing defining a recess (between 1116); the electronic watch comprises a wristband (1114) and an end of the wristband is positioned in the recess; an interstitial volume (Fig. 11) is defined between a portion of the exterior surface of the housing and the end of the wristband; and a capillary volume (Fig. 11) is defined by the capillary passage; the interstitial volume and the capillary volume together forming a substantially uninterrupted drain volume.
With regard to Claim 40, Werner discloses the housing comprising a cap (1124) positioned between the interstitial volume and the capillary passage, the cap defining an opening (Fig. 11) and fluidly coupling the capillary passage through the opening to the interstitial volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses watches, similar to Applicant’s claimed invention, having housing, chambers and passages for liquid or air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWIN A. LEON/Primary Examiner, Art Unit 2833